The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose a method for controlling the saturation level of gas in a liquid discharge, the method including: obtaining and correlating the temperature and pressure of a solvent and the pressure of a source feedstock to baseline data to generate an uptake rate for the source feedstock into the solvent and a flow rate of the source feedstock into the mixing vessel; determining an opening setting for a feedstock valve in the feedstock input line as a function of a flow rate of the feedstock for a desired liquid displacement in the mixing vessel due to the feedstock being fed into the mixing vessel; determining an uptake duration, based on the expected uptake rate, for the source feedstock to uptake into the solvent forming an effluent discharge solution and achieving an uptake displacement equivalent to the reverse of the desired liquid displacement; and generating a valve operating control law for the feedstock valve function (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.    



/MARK HALPERN/Primary Examiner, Art Unit 1748